department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject periodic equipment maintenance field_service_advice this field_service_advice responds to your memorandum dated date it is not binding on examination or appeals and is not a final case determination this document may not be cited as precedent legend taxpayer year yy xx ww vv tt dollar_figureamount dollar_figuredollar_figureamount dollar_figuredollar_figuredollar_figureamount dollar_figuredollar_figuredollar_figuredollar_figureamount dollar_figuredollar_figuredollar_figuredollar_figuredollar_figureamount issues whether taxpayer should be required to capitalize the periodic costs it incurs to clean sandblast prime and paint certain barge hulls under sec_263 whether costs incurred by taxpayer to perform towboat engine maintenance in year sec_1 and must be capitalized under sec_263 or may those costs be deducted under sec_162 whether in answering issue the analysis required by sec_263 regarding material increases in value and life should be considered from the perspective of a composite asset only or should the towboat engines be considered separately from the towboats conclusions taxpayer is not required to capitalize its periodic costs to clean sandblast prime and paint certain barge hulls and it may claim a current business_expense deduction for those costs under sec_162 further case development is required further case development is required facts this taxpayer-- runs full-service barge lines transporting various commodities on the inland waterway system in the united_states it has a fleet of towboats which it uses to propel its barges along the system the barges in issue have an expected useful_life of about yy to xx years however that life can arguably be extended to up to ww years by more frequent painting maintenance of the barges includes sandblasting priming and painting the barges’ hulls to fight corrosion and natural deterioration painting and or cleaning if needed is scheduled after regular inspection of the hulls based on taxpayer’s historical experience although there is no set schedule a barge is usually painted every vv to tt years the average cost of painting a barge usually depends upon whether it is a tank or dry cargo barge a tank barge with a replacement cost of about dollar_figureamount usually costs about dollar_figuredollar_figureamount to paint a dry cargo barge with a replacement cost of about dollar_figuredollar_figuredollar_figureamount usually costs about dollar_figuredollar_figuredollar_figuredollar_figureamount to paint taxpayer’s total annual cost for cleaning painting averaged dollar_figuredollar_figuredollar_figuredollar_figuredollar_figureamount for the years in issue law and analysis sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the regulations thereunder further provide that the costs of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life-but keep the property in ordinarily efficient operating condition-may be currently deducted sec_1_162-4 that regulation also provides however that the cost of repairs in the nature of replacements that arrest deterioration and appreciably prolong the life of the property must be capitalized and depreciated in accordance with sec_167 id sec_263 and sec_1_263_a_-1 provide that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property moreover sec_263 prohibits a deduction for amounts expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-1 specifically provides however that amounts paid_or_incurred for incidental repairs and maintenance within the meaning of sec_161 and sec_1_162-4 are not capital expenditures revrul_94_12 1994_1_cb_36 makes clear that the service’s position on the general deductibility of incidental repair and maintenance_costs was unaffected by the supreme court’s decision in 503_us_79 notwithstanding the resultant incidental natural prolonging of the property’s useful_life the cost of painting a business or income-producing property has long been held deductible as an ordinary and necessary current_expense see eg haverty furniture co v commissioner 15_f2d_345 5th cir any compare 400_f2d_686 10th cir even if item is a repair standing alone cost must be capitalized if part of general modernization or rehabilitation plan jones v commissioner u s t c 5th cir aff’g 24_tc_563 the cost of painting as part of remodeling plan is incidental to improvement and must be capitalized revrul_88_57 1988_2_cb_36 expenditures_for major rehabilitations of railroad freight cars are capital under sec_263 prolonged life in this case as a result of the cleaning painting is merely in the nature of an assumed maintenance of the inherent usefulness of the property see 14_tc_635 relining of basement wall to prevent oil seepage was merely to allow continued use of property for which it was intended city national bank v commissioner no t c memo 11_tcm_411 cleaning sandblasting and painting of building walls held deductible consequently the cleaning sandblasting priming and painting of the barge hulls in issue here are currently deductible by taxpayer case development hazards and other considerations by clifford m harbourt senior technician reviewer income_tax accounting branch
